                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                        CRIMINAL ACTION NO: 3:15-CR-00049-TBR


UNITED STATES OF AMERICA                                                            PLAINTIFF


v.


KENYATTA TYRONE JAMES                                                                DEFENDANT



                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on pro se Defendant Kenyatta James’ Motion to Appoint

Counsel. [DN 297.] The United States has not responded and the time to do so has passed. As

such, this matter is ripe for adjudication. For the reasons that follow, Defendant’s Motion to

Appoint Counsel [DN 297] is DENIED.

                           LEGAL STANDARD AND DISCUSSION

       Defendant pleaded guilty to possession of a firearm by a convicted felon on March 27,

2017. [DN 237.] Defendant was sentenced to 63 months of imprisonment. [DN 265.] James

appealed this Court’s denial of an earlier filed motion to suppress, but it was affirmed by the Sixth

Circuit Court of Appeals. [DN 295.] In November 2019, Defendant filed the Motion to Appoint

Counsel presently before the Court.

       In his motion, Defendant is anticipating seeking post-conviction relief in light of the

Supreme Court’s ruling in Rehaif v. United States, 139 S. Ct. 2191 (2019). “A federal prisoner

who seeks to make a collateral post-conviction motion challenging the legality or validity of his

judgment of conviction and sentence ordinarily is required to make a timely motion for relief
pursuant to 28 U.S.C. §2255.” United States v. Wooden, 2008 U.S. Dist. LEXIS 101769, at *1

(E.D. Tenn. Nov. 26, 2008) (citing United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001)).

A district court may appoint representation once a defendant seeks post-conviction relief if the

defendant is financially eligible and the interests of justice require. 18 U.S.C. §3006A(a)(2).

Nonetheless, there is no “right under the Constitution or any other federal law to have the Court

appoint counsel at government expense to assist [a defendant] in preparing a 28 U.S.C. §2255

motion that he hopes to file in the future.” Wooden, 2008 U.S. Dist. LEXIS 101769 at *2.

       Here, Defendant has not filed a 28 U.S.C. §2255 motion. Therefore, this motion is

premature. For the above stated reasons, IT IS HEREBY ORDERED that Defendant’s Motion

to Appoint Counsel [DN 297] is DENIED without prejudice.

       IT IS SO ORDERED.




                                                               January 7, 2020




cc: Kenyatta T. James
    06937-033
    ALLENWOOD MEDIUM
    FEDERAL CORRECTIONAL INSTITUTION
    P.O. Box 2000
    White Deer, PA 177887-2000
    PRO SE
